In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-13-00189-CV


                         IN RE TONY GLYNN, RELATOR

                                     June 28, 2013

                   ON PETITION FOR WRIT OF MANDAMUS

                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Relator Tony Glynn, a federal prison inmate appearing pro se, filed a petition

requesting issuance of a writ of mandamus against Lubbock County District Clerk

Barbara Sucsy. We will dismiss the petition.


      Relator is the appellant in the appeal of a family law case pending before this

court.1 In his petition in this proceeding, he complains that the district clerk omitted a

requested document from a supplemental clerk’s record filed in his appeal.


      Mandamus is an extraordinary remedy, available only in limited circumstances.

In re Southwestern Bell Telephone Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig.

proceeding).


      1
          In re Marriage of Glynn, No. 07-13-00095-CV (Tex.App.--Amarillo).
      We need not consider whether relator’s petition establishes his entitlement to

mandamus relief. A second supplemental clerk’s record was filed on June 13, 2013,

after relator filed his petition. The second supplemental record contains the document

relator’s petition complains was omitted. Accordingly, we dismiss relator’s petition for

writ of mandamus as moot.




                                               Per Curiam




                                           2